
	
		I
		111th CONGRESS
		2d Session
		H. R. 4943
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. McCarthy of
			 California (for himself, Mr.
			 Cantor, Mr. Camp,
			 Mr. Ryan of Wisconsin, and
			 Mr. Brady of Texas) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To require the Internal Revenue Service to include in the
		  Form 1040 instruction booklet information relating to Federal Government
		  revenues, spending, and public debt.
	
	
		1.Short titleThis Act may be cited as the
			 Informed Taxpayers’ Federal Government Annual Reporting Act
			 of 2010.
		2.Annual Federal
			 Government financial information included in Form 1040 instructions
			(a)In
			 generalThe Secretary of the
			 Treasury shall prepare the report described in subsection (b) for each fiscal
			 year and include such report in any published instructions for filling out the
			 return of tax imposed on individuals by chapter 1 of the Internal Revenue Code
			 of 1986 for the taxable years beginning during the fiscal year to which the
			 report relates.
			(b)Report
				(1)In
			 generalThe report described in this subsection shall contain the
			 following:
					(A)A division
			 containing the summary described in paragraph (2), entitled Current
			 Federal Government Finances.
					(B)A division
			 containing the summary described in paragraph (4), entitled Federal
			 Government Finances & You.
					(C)A division
			 containing the summary described in paragraph (3), entitled Projected
			 Federal Government Finances.
					(2)Current Federal
			 Government FinancesThe summary described in this paragraph shall
			 contain the following information:
					(A)For the fiscal
			 year and the preceding fiscal year—
						(i)the
			 total amount of revenues received by the Federal Government,
						(ii)the
			 total amount of Federal Government outlays,
						(iii)the amount of
			 any Federal budget deficit or surplus, and
						(iv)the
			 total gross Federal debt.
						(B)The amount of any
			 difference between the Federal budget deficit or surplus for the fiscal year
			 and for the preceding fiscal year.
					(3)Federal
			 Government Finances & YouThe summary described in this
			 paragraph shall contain the following information:
					(A)The estimated
			 total number of income tax filers and nonfilers among United States
			 households.
					(B)The estimated total number of filers who
			 have an income tax liability greater than zero for the current taxable
			 year.
					(C)The amount of the
			 total gross Federal debt of the United States Government for the fiscal year
			 per individual described in subparagraph (B).
					(D)The difference
			 between the total gross Federal debt of the United States Government per
			 individual described in subparagraph (B) for the fiscal year and for the
			 preceding fiscal year.
					(4)Projected
			 Federal Government Finances
					(A)In
			 generalThe summary described in this paragraph shall contain the
			 following information:
						(i)An
			 estimate of the amount of revenues to be received by the Federal Government,
			 Federal Government outlays, and Federal budget deficits or surpluses for the
			 succeeding fiscal year and for each of the next 10 fiscal years.
						(ii)The
			 aggregate of such revenues and of such outlays, and the net of such deficits
			 and surpluses, for all such fiscal years.
						(iii)An
			 estimate of the average total amount of the total gross Federal debt of the
			 United States Government for the succeeding fiscal year and each of the next 10
			 fiscal years.
						(B)Based on CBO
			 estimatesThe summary
			 described in subparagraph (A) shall be based on the baseline and estimates
			 supplied by the Congressional Budget Office, consistent with Section 257 of the
			 Balance Budget and Emergency Deficit Control Act of 1985, included in the most
			 recent Budget and Economic Outlook Report or Update or any successor document
			 prepared by the Congressional Budget Office.
					(c)Other
			 requirementsThe report
			 required under this section shall be written in a manner calculated to be
			 understood by the average person and shall be prominently displayed—
				(1)near the beginning
			 of any published instructions for filling out the return of tax imposed on
			 individuals by chapter 1 of the Internal Revenue Code of 1986, and
				(2)on the homepage of
			 the Internal Revenue Service Web site.
				
